                      UNITED STATES DISTRICT COURT

                       MIDDLE DISTRICT OF LOUISIANA


BRIAN WINTERS CIVIL ACTION

VERSUS

DRIVEN BRANDS NO.: 18-00708-BAJ-EWD

                               RULING AND ORDER

      Before the Court is Defendant s IVIotion to Dismiss (Doc. 26). Defendant

requests that the Court dismiss this matter pursuant to Federal Rule of Civil

Procedure 12(b)(6). For the reasons stated herein, Defendant's Motion is GRANTED.

I. BACKGROUND

      Plaintiff filed a Complaint (Doc. 1), alleging that he was underpaid while

working for Defendant. Plaintiff further alleges that he was treated unfairly.

Plaintiff provided no detail as to his allegations of being underpaid or the unfair

treatment.


      Defendant responded with Motion to Dismiss (Doc. 27), seeking dismissal

pursuant to Federal Rule of Civil Procedure 12(b)(6) due to the failure to exhaust

administrative remedies. Defendant argues that although Plaintiffs Complaint

provides very little detail, it is best described as a claim for unlawful retaliation in

violation of Title VII based on an alleged involuntary transfer to a less desirable work

location and a corresponding reduction in pay." (Doc. 27-2 at p. 2). Plaintiff did not

file a response to Defendant's Motion.
II. LEGAL STANDARD

      A Rule 12(b)(6) motion to dismiss tests the sufficiency of a complaint against

the legal standard set forth in Rule 8, which requires "a short and plain statement of

the claim showing that the pleader is entitled to relief." Fed. R. Civ. P. 8(a)(2). "To

survive a motion to dismiss, a complaint must contain sufficient factual matter,


accepted as true, to 'state a claim to relief that is plausible on its face. Ashcroft v.


Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Ati. Corp. v. Twombly, 550 U.S. 544, 570

(2007)). "Determining whether a complaint states a plausible claim for relief [is] ... a

context-specific task that requires the reviewing court to draw on its judicial

experience and common sense. Id. at 679. "[FJacial plausibility exists when the


plaintiff pleads factual content that allows the court to draw the reasonable inference

that the defendant is liable for the misconduct alleged. Id. at 678 (citing Twombly,

550 U.S. at 556). Hence, a complaint need not set out detailed factual allegations,"


but something "more than labels and conclusions, and a formulate recitation of the


elements of a cause of action" is required. Twombly, 550 U.S. at 555.


III. DISCUSSION

      Defendant argues that Plaintiffs Complaint must be dismissed for failure to

exhaust administrative remedies. (Doc. 27-2 at p. 1). Defendant argues that although


Plaintiff contacted the EEOC, he failed to finalize and sign his Charge of

Discrimination. See Doc. 15-1. Defendant asserts that there is no evidence of a right"


to-sue letter having been issued to Plaintiff; thus, there is no evidence of exhaustion


of administrative remedies.
      To file a suit under Title VII, a plaintiff first must file a charge with the EEOC

within 180 days of the alleged discriminatory act. Price v. Choctaw Glove & Safety

Co., Inc., 459 F.3d 595,598 (5th Cir. 2006). If and once the EEOC issues a right-to-

sue letter, a plaintiff has 90 days to file a Title VII action. Id, The Court finds that

Plaintiff has failed to provide evidence that he exhausted administrative remedies.

On May 3, 2019, Plaintiff filed a copy of a letter and Charge of Discrimination Form

from the EEOC. The letter from the EEOC states, before we initiate an investigation,

we must receive your signed Charge of Discrimination." According to the letter,


Plaintiff was required to sign and return the charge within 30 days from the date of

the letter, February 12, 2017. (Doc. 15-1 at p. 3). The Charge of Discrimination Form

filed by Plaintiff is unsigned, just as Defendant asserts. The Court notes that Plaintiff

did not file a response to this motion; thus, Plaintiff did not submit any exhibits

evidencing that he submitted a signed Charge of Discrimination Form to the EEOC,

or that he received a right-to-sue letter. With no proof of exhaustion, Plaintiffs claim


must be dismissed.
    IT IS ORDERED that Defendant's Motion is GRANTED.

    IT IS FURTHER ORDERED that Plaintiffs Complaint is DISMISSED

WITHOUT PREJUDICE.

                                              I^As^
                   Baton Rouge, Louisiana, this u day of February, 2020.




                                    /^
                               JUDGE BRIAN ?t-T?ffiKSON
                               UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF LOUISIANA
